Title: From George Washington to Lafayette, 19 March 1791
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Philadelphia, March 19. 1791.

Renewing to you, my dear Sir, assurances of the most perfect esteem and affection, I desire to refer the interruptions which our correspondence has lately sustained, on my part, to causes which I am persuaded you will readily admit as excusable.
To the fulfilment of public duties, too interesting to be neglected, and too multiplied to allow me much leisure, I am forced to sacrifice the wishes of friendship, and the pleasures of

private life. This reason to you, who suffer the same privations, will apologise for the abridgement of an intercourse, ever grateful to my feelings, and conducive to my happiness.
The tender concern, which you express on my late illness, awakens emotions which words will not explain, and to which your own sensibility can best do justice—My health is now quite restored, and I flatter myself with the hope of a long exemption from sickness. On Monday next I shall enter on the practice of your friendly prescription of exercise—intending at that time to begin a journey to the southward, during which I purpose visiting all the southern States. Our country, my dear Sir, (and it is truly yours) is fast progressing in its political importance, and social happiness.
The last session of Congress has been occupied in additional arrangements of finance, to establish the public credit, and provide for the expenditures of government—a small encrease of our military establishment has also been judged necessary, to reclaim, if possible, and to chastise, if required, the irregularities of some indian tribes on the western waters. Your friend, General St Clair resumes his functions as Major General.
The laws of the United States, adapted to the public exigencies, are framed with wisdom and moderation, and acquiesced in with cheerfulness. The administration of them, aided by the affectionate partiality of my countrymen, is attended with no unnecessary inconvenience, and every circumstance is auspicious to the felicity of your fellow-citizens in this section of the globe—They are not less so, I devoutly hope in that country, which is more immediately the object of your patriotic attentions.
The distance, which separates us, joined to the delicacy of the subject, has always suspended my opinion on your national affairs.
I am well aware, that it is impossible to judge with precision of measures, the motives to which are sometimes unknown, and the necessity of them not always understood—But there is one circumstance, on which I find it difficult to suppress an anxious wish—that the present National Assembly may not protract their own existence so long as to beget any uneasiness on that score—The confirmation of their decrees will be best made by a second representation of the People, and that representation, to

act efficiently, as a legislative body, may possibly require to be re-organised.
My affection for the french nation, my sincere wish that their government may be respectable, and the people happy, will excuse the disclosure of this sentiment, the only one, I believe, that I have ventured to offer on the subject of the revolution.
Like you, my dear Sir, I sighed for retirement—like me, I am afraid, you must continue the sacrifice.
I have obeyed your request in communicating your remembrance to the friends mentioned in your letter of the 26th of August. Mrs. Washington joins me in respectful compliments to Madam de la Fayette—and I entreat you to be assured of the inviolable respect and esteem, with which I am My dear Sir, &ca

G. Washington


P.S. Your old Aid de Camp Geo: Augt. Washington has got another Son to whom he has given your name.

